DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 06/21/2021, with respect to the rejections of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Kim et al., (Pub. No.: US 2017/0086212 A1), in view of Azizi et al., (Patent No.: US 9,544,914 B2), and further in view of Suo et al., (Pub. No.: US 2010/0177669 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 01/22/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Kim et al., (Pub. No.: US 2017/0086212 A1), in view of Huang, (Pub. No.: US 2013/0107722A1), and further in view of Suo et al., (Pub. No.: US 2010/0177669 A1).
3.	The claim interpretations under 35 U.S.C. 112(f) is withdrawn in light of amendments.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Pub. No.: US 2017/0086212 A1), in view of Huang, (Pub. No.: US 2013/0107722A1), and further in view of Suo et al., (Pub. No.: US 2010/0177669 A1).

Regarding Claim 1,	 (currently amended) Kim discloses a communication apparatus comprising: 
one or more processors; and (Kim, Fig. 20, [0115] Processor 810)
(Kim, Fig. 20, [0115]-[0116] processor 810, memory 820)

 obtain, from each of a plurality of other communication apparatuses, an amount of buffered data of the each of the plurality of other communication apparatuses; (Kim, Abstract, Efficiently performing uplink multi-user transmission in wireless LAN system and apparatus, Fig. 1 Plurality of apparatuses or stations (user) (STA) STA1, STA2, STA3, STA4.  Various figures and passages disclose plurality of (STAs) or users.  The paragraphs [0051], [0054] disclose buffer or buffer status report.  The base station obtains or acquires BSR or an amount of buffered data from each of the plurality of STAs)
Kim does not explicitly disclose about following:
divide the plurality of other communication apparatuses into a plurality of groups based on the amount of buffered data of each of the plurality of other communication apparatuses; and
assign to each of the plurality of groups wireless frequency resources for which a shared data communication time is set.  
However, Huang in combination with Kim disclose following:
 divide the plurality of other communication apparatuses into a plurality of groups based on the amount of buffered data of each of the plurality of other communication apparatuses; and (Huang [0005] In order to ensure that radio resources are allocated to each UE reasonably, the LTE system requires that the UE reports the data-amount status of data stored in the buffer, and this report is reported to the eNB in a form of Buffer Status Report (BSR), In the LTE system, the Logical Channels (LCHs) of the UE are divided into four Logical Channel Groups (LCGs) according to priorities, and the BSR is precisely to report the information of the group number of each LCG and the amount of data to be transmitted of all LCHs in each LCG)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim prior to the effective filing date of an application of the claimed invention with that of Huang so that divide the plurality of other communication apparatuses into a plurality of groups based on the amount of buffered data of each of the plurality of other communication apparatuses. The motivation to combine the teachings of Huang would improve the accuracy of the buffer status report (BSR) reported by user/user equipment (UE).  (Huang, Abstract, [0001]-[0015])
Kim and Huang are not explicit about following:
  assign to each of the plurality of groups wireless frequency resources for which a shared data communication time is set.  
However, Suo in combination with Kim and Huang disclose following:
  assign to each of the plurality of groups wireless frequency resources for which a shared data communication time is set.  (Suo, Figs. 5-9, paragraphs [0037]-[0041], [0047]-[0048], [0057] and [0065] disclose assigning frequency resources, The paragraph [0072] disclose shared by group of UEs and TTI, Abstract, uplink time slots, time domain, Fig. 1, [0004] time slots. Fig. 2, [0005]-[0006] disclose about time slot and time interval, [0014], and [0017]-[0018] disclose about time slot)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim and Huang prior to the effective filing date of an application of the claimed invention with that of Suo so that assign to each of the plurality of groups wireless frequency resources for which a shared data communication time is set.  The motivation to combine the teachings of Suo would reduce time delay, enhance user data rate, improve the capacity and coverage and reduce the operator’s cost. (Suo, Abstract, [0001]-[0006])

Regarding Claim 2,	 (currently amended) The combination of Kim, Huang, and Suo disclose the communication apparatus according to claim 1, further comprising: 
 wherein the one or more processors execute the instructions (Kim, Fig. 20, [0115]-[0116] processor 810) to further cause the communication apparatus to calculate a communication time for data of each of the plurality of other communication apparatuses based on the amounts of obtained buffered data, and (Kim, Fig. 20, [0115]-[0116] processor 810, memory 820)
wherein the grouping unit divides the plurality of other communication apparatuses are divided into a-the plurality of groups based on the calculated communication times. (Huang [0005] In order to ensure that radio resources are allocated to each UE reasonably, the LTE system requires that the UE reports the data-amount status of data stored in the buffer, and this report is reported to the eNB in a form of Buffer Status Report (BSR), In the LTE system, the Logical Channels (LCHs) of the UE are divided into four Logical Channel Groups (LCGs) according to priorities, and the BSR is precisely to report the information of the group number of each LCG and the amount of data to be transmitted of all LCHs in each LCG)
  
Regarding Claim 3,	 (currently amended) The combination of Kim, Huang, and Suo disclose the communication apparatus according to claim 2, 
wherein the one or more processors execute the instructions (Kim, Fig. 20, [0115]-[0116] processor 810) to further cause the communication apparatus to set the shared data communication times of the plurality of groups based on the communication times of each of the plurality of other communication apparatuses belonging to the group.  (Kim, Fig. 20, [0115]-[0116] processor 810, memory 820, Abstract, Efficiently performing uplink multi-user transmission in wireless LAN system and apparatus, Fig. 1 Plurality of apparatuses or stations (user) (STA) STA1, STA2, STA3, STA4.  Various figures and passages disclose plurality of (STAs) or users, Huang, [0005], In the LTE system, the Logical Channels (LCHs) of the UE are divided into four Logical Channel Groups (LCGs) according to priorities, and the BSR is precisely to report the information of the group number of each LCG and the amount of data to be transmitted of all LCHs in each LCG)

Regarding Claim 4,	 (currently amended) The combination of Kim, Huang, and Suo disclose the communication apparatus according to claim 2, 
 another communication apparatus is grouped so as to belong to a plurality of groups. (Huang, [0005] In the LTE system, the Logical Channels (LCHs) of the UE are divided into four Logical Channel Groups (LCGs) according to priorities, and the BSR is precisely to report the information of the group number of each LCG and the amount of data to be transmitted of all LCHs in each LCG, Suo, [0002] longer time)
  
Regarding Claim 5,	 (currently amended) The combination of Kim, Huang, and Suo disclose the communication apparatus according to claim 2, wherein the one or more processors execute the instructions (Kim, Fig. 20, [0115]-[0116] processor 810) to further cause the communication apparatus to determine a modulation and coding scheme that can be applied to each of the plurality of other communication apparatuses, and (Kim, [0066] Modulation and Coding Scheme (MCS), Suo, [0008] MCS)
wherein the communication time of each of the plurality of other communication apparatuses is calculated based on the data amounts and the modulation and coding scheme of each of the plurality of other communication apparatuses. (Kim, [0066] Modulation and Coding Scheme (MCS), Fig. 1 Plurality of apparatuses or stations (user) (STA) STA1, STA2, STA3, STA4.  Various figures and passages disclose plurality of (STAs) or users, Suo, [0008] MCS, Figs. 1-3, [0004]-[0006] time slots (TS)/ TS length, TTI or time interval)
 
Regarding Claim 6,	 (currently amended) The combination of Kim, Huang, and Suo disclose the communication apparatus according to claim 5, 
wherein the one or more processors execute the instructions (Kim, Fig. 20, [0115]-[0116] processor 810) to further cause the communication apparatus to change the modulation and coding scheme that can be applied within an extent that the common data communication time is not exceeded in relation to the other communication apparatuses in the group whose communication time is less than the common data communication time. (Kim, [0066] Modulation and Coding Scheme (MCS), Fig. 20, [0115]-[0116] processor 810, memory 820, Suo, [0008] MCS, Figs. 1-3, [0004]-[0006] time slots (TS)/ TS length, TTI or time interval)
 
Regarding Claim 7,	 (currently amended) The combination of Kim, Huang, and Suo disclose the communication apparatus according to claim 1, wherein the plurality of other communication apparatuses are grouped by a predetermined number.  (Kim, Abstract, Efficiently performing uplink multi-user transmission in wireless LAN system and apparatus, Fig. 1 Plurality of apparatuses or stations (user) (STA) STA1, STA2, STA3, STA4.  Various figures and passages disclose plurality of (STAs) or users, Huang, [0005] In the LTE system, the Logical Channels (LCHs) of the UE are divided into four Logical Channel Groups (LCGs) according to priorities, and the BSR is precisely to report the information of the group number of each LCG and the amount of data to be transmitted of all LCHs in each LCG)

Regarding Claim 8,	 (original) the combination of Kim, Huang, and Suo disclose The communication apparatus according to claim 7, wherein the predetermined number is a maximum number of units of wireless frequency resources that can be assigned to one group.  (Suo, Figs. 5-9, paragraphs [0037]-[0041], [0047]-[0048], [0057] and [0065] disclose assigning frequency resources, The paragraph [0072] disclose shared by group of UEs and TTI, Huang, In the LTE system, the Logical Channels (LCHs) of the UE are divided into four Logical Channel Groups (LCGs) according to priorities, and the BSR is precisely to report the information of the group number of each LCG and the amount of data to be transmitted of all LCHs in each LCG)

Regarding Claim 9,	 (currently amended) The combination of Kim, Huang, and Suo disclose the communication apparatus according to claim 1, wherein a plurality of wireless frequency resources are assigned to at least one of the plurality of other communication apparatuses belonging to the group in a case where a number of data of the plurality of other communication apparatuses belonging to the group is smaller than a maximum number of units of wireless frequency resources assignable to one group. (Huang, In the LTE system, the Logical Channels (LCHs) of the UE are divided into four Logical Channel Groups (LCGs) according to priorities, and the BSR is precisely to report the information of the group number of each LCG and the amount of data to be transmitted of all LCHs in each LCG, Suo, Figs. 5-9, paragraphs [0037]-[0041], [0047]-[0048], [0057] and [0065] disclose assigning frequency resources)
  
Regarding Claim 10,	 (currently amended) The combination of Kim, Huang, and Suo disclose the communication apparatus according to claim 1, wherein the plurality of other communication apparatuses are divided into the plurality of groups based on accuracy of transmit power or accuracy of a quality measurement of the each of the plurality of other communication apparatuses. (Huang, Abstract, [0005] In the LTE system, the Logical Channels (LCHs) of the UE are divided into four Logical Channel Groups (LCGs) according to priorities, and the BSR is precisely to report the information of the group number of each LCG and the amount of data to be transmitted of all LCHs in each LCG)
 
Regarding Claim 11,	 (currently amended) The combination of Kim, Huang, and Suo disclose the communication apparatus according to claim 1, 
wherein the one or more processors execute the instructions (Kim, Fig. 20, [0115]-[0116] processor 810) to further cause the communication apparatus to notify the plurality of other communication apparatuses of the shared data communication time and information on assignment of the wireless frequency resources.  (Suo, Figs. 5-9, paragraphs [0037]-[0041], [0047]-[0048], [0057] and [0065] disclose assigning frequency resources, The paragraph [0072] disclose shared by group of UEs and TTI)

Regarding Claim 12,	 (original) The combination of Kim, Huang, and Suo disclose the communication apparatus according to claim 1, wherein the wireless frequency resources are resources for performing communication by OFDMA (Orthogonal Frequency Division Multiple Access) by the plurality of other communication apparatuses. (Kim, [0002] OFDM, Fig. 4, [0060] OFDMA, Figs. 4 and 5 [0072] OFDMA, [0010] Allocating uplink resources to the two or more STAs.  It is well understood in the art that resources be either time or frequency resources.  Here, the frequency resources are being allocated.  Fig. 12, [0097] resources, Suo, Figs. 5-9, paragraphs [0037]-[0041], [0047]-[0048], [0057] and [0065] disclose assigning frequency resources)
 
Regarding Claim 13,	 (original) The combination of Kim, Huang, and Suo disclose the communication apparatus according to claim 1, wherein the communication apparatus is an access point supporting IEEE 802.11ax. (Kim, [0002]-[0003] IEEE 802.11ax, Fig. 3, [0059] IEEE 802.11ax)
  
Regarding Claim 14,	 (currently amended) Kim discloses a communication method, the method comprising: 
obtaining, from each of a plurality of other communication apparatuses, an amount of buffered data of the each of the plurality of other communication apparatuses; (Kim, Abstract, Efficiently performing uplink multi-user transmission in wireless LAN system and apparatus, Fig. 1 Plurality of apparatuses or stations (user) (STA) STA1, STA2, STA3, STA4.  Various figures and passages disclose plurality of (STAs) or users.  The paragraphs [0051], [0054] disclose buffer or buffer status report.  The base station obtains or acquires BSR or an amount of buffered data from each of the plurality of STAs)
Kim is not explicit about following:
dividing the plurality of other communication apparatuses into a plurality of groups based on the amount of buffered data of each of the plurality of other communication apparatuses; and
assigning to each of the plurality of groups wireless frequency resources for which a shared data communication time is set.  
However, Huang in combination with Kim disclose following:
dividing the plurality of other communication apparatuses into a plurality of groups based on the amount of buffered data of each of the plurality of other communication apparatuses; and (Huang [0005] In order to ensure that radio resources are allocated to each UE reasonably, the LTE system requires that the UE reports the data-amount status of data stored in the buffer, and this report is reported to the eNB in a form of Buffer Status Report (BSR), In the LTE system, the Logical Channels (LCHs) of the UE are divided into four Logical Channel Groups (LCGs) according to priorities, and the BSR is precisely to report the information of the group number of each LCG and the amount of data to be transmitted of all LCHs in each LCG)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim prior to the effective filing date of an (Huang, Abstract, [0001]-[0015])
Kim and Huang are not explicit about following:
assigning to each of the plurality of groups wireless frequency resources for which a shared data communication time is set.  
However, Suo in combination with Kim and Huang disclose following:
assigning to each of the plurality of groups wireless frequency resources for which a shared data communication time is set.  (Suo, Figs. 5-9, paragraphs [0037]-[0041], [0047]-[0048], [0057] and [0065] disclose assigning frequency resources, The paragraph [0072] disclose shared by group of UEs and TTI, Abstract, uplink time slots, time domain, Fig. 1, [0004] time slots. Fig. 2, [0005]-[0006] disclose about time slot and time interval, [0014], and [0017]-[0018] disclose about time slot)
 It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim and Huang prior to the effective filing date of an application of the claimed invention with that of Suo so that assigning to each of the plurality of groups wireless frequency resources for which a shared data communication time is set.  The motivation to combine the teachings of Suo would reduce time delay, (Suo, Abstract, [0001]-[0006])
  
Regarding Claim 15,	 (currently amended) Kim discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a communication method, the method comprising: (Kim, Fig. 20, [0115]-[0116] processor 810, memory 820)
obtaining, from each of a plurality of other communication apparatuses, an amount of buffered data of the each of the plurality of other communication apparatuses; (Kim, Abstract, Efficiently performing uplink multi-user transmission in wireless LAN system and apparatus, Fig. 1 Plurality of apparatuses or stations (user) (STA) STA1, STA2, STA3, STA4.  Various figures and passages disclose plurality of (STAs) or users.  The paragraphs [0051], [0054] disclose buffer or buffer status report.  The base station obtains or acquires BSR or an amount of buffered data from each of the plurality of STAs)
Kim is not explicit about following:
dividing the plurality of other communication apparatuses into a plurality of groups based on the amount of buffered data of each of the plurality of other communication apparatuses; and
assigning to each of the plurality of groups wireless frequency resources for which a shared data communication time is set.
However, Huang in combination with Kim disclose following:
(Huang [0005] In order to ensure that radio resources are allocated to each UE reasonably, the LTE system requires that the UE reports the data-amount status of data stored in the buffer, and this report is reported to the eNB in a form of Buffer Status Report (BSR), In the LTE system, the Logical Channels (LCHs) of the UE are divided into four Logical Channel Groups (LCGs) according to priorities, and the BSR is precisely to report the information of the group number of each LCG and the amount of data to be transmitted of all LCHs in each LCG)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim prior to the effective filing date of an application of the claimed invention with that of Huang so that dividing the plurality of other communication apparatuses into a plurality of groups based on the amount of buffered data of each of the plurality of other communication apparatuses.  The motivation to combine the teachings of Huang would improve the accuracy of the buffer status report (BSR) reported by user/user equipment (UE).  (Huang, Abstract, [0001]-[0015])
Kim and Huang are not explicit about following:
assigning to each of the plurality of groups wireless frequency resources for which a shared data communication time is set. 
However, Suo in combination with Kim and Huang disclose following:  
(Suo, Figs. 5-9, paragraphs [0037]-[0041], [0047]-[0048], [0057] and [0065] disclose assigning frequency resources, The paragraph [0072] disclose shared by group of UEs and TTI, Abstract, uplink time slots, time domain, Fig. 1, [0004] time slots. Fig. 2, [0005]-[0006] disclose about time slot and time interval, [0014], and [0017]-[0018] disclose about time slot)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim and Huang prior to the effective filing date of an application of the claimed invention with that of Suo so that assigning to each of the plurality of groups wireless frequency resources for which a shared data communication time is set.  The motivation to combine the teachings of Suo would reduce time delay, enhance user data rate, improve the capacity and coverage and reduce the operator’s cost. (Suo, Abstract, [0001]-[0006])

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	Xu et al., (Pub. No.: US 2013/0100908 A1), The reference discloses BSR, data amount in the buffer, logical channel groups, and other application related information, paragraphs [0002], [0004], [0006].

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463